              Case 1:20-cv-01075-DLB Document 20 Filed 09/03/21 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
        CHAMBERS OF                                                              101 WEST LOMBARD STREET
   DEBORAH L. BOARDMAN                                                          BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                            (410) 962-7810
                                                                                      Fax: (410) 962-2577
                                                                               MDD_DLBChambers@mdd.uscourts.gov




                                               September 3, 2021

    LETTER TO COUNSEL

            RE:     Trena Sue Y. v. Kijakazi
                    Civil No. DLB-20-1075


    Dear Counsel:

            On March 7, 2014, the Social Security Administration (“SSA”) denied plaintiff’s claims
    for Disability Insurance Benefits (“DIB”). Tr. 108–11, ECF 13-5. On February 25, 2020, after
    this Court had remanded the case twice, an administrative law judge (“ALJ”) determined again
    that plaintiff was not disabled within the meaning of the Social Security Act during the relevant
    time frame and denied her claims for DIB. Tr. 1163–1189, ECF 13-15. On April 27, 2020,
    plaintiff petitioned this Court to review the SSA’s February 25, 2020 Decision and Order. ECF 1.
    I have considered the parties’ cross-motions for summary judgment, their memoranda in support,
    and plaintiff’s response. ECF 17, 17-2, 18, 18-1, & 19. A hearing is not necessary. See Loc. R.
    105.6 (D. Md. 2018). This Court must uphold the denial if the SSA employed correct legal
    standards in making findings supported by substantial evidence. 42 U.S.C. §§ 405(g), 1383(c)(3);
    Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions,
    reverse the judgment of the SSA, and remand the case to the SSA yet again for further analysis
    pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

            A. Background

           Initially, in response to claims for benefits that plaintiff filed in September 2013, an ALJ
    determined that she was not disabled within the meaning of the Social Security Act during the
    relevant time frame. See Order 3, ECF 21 in Trena Y. v. Colvin, No. JMC-15-3338 (D. Md. Jan.
    24, 2017). This Court reversed the ALJ’s opinion and remanded the case to the Commissioner
    because “the ALJ’s step-three analysis was deficient.” Id. The Appeals Council vacated the ALJ’s
    decision and remanded for another hearing, in accordance with this Court’s January 24, 2017
    Order. Tr. 883–86, ECF 13-10. Following a November 29, 2017 hearing, the ALJ concluded
    again that plaintiff was not disabled and denied her claims for DIB in a December 11, 2017
    decision. Tr. 777–802, ECF 13-9. Plaintiff filed a second petition for judicial review, and this
    Court concluded that “the ALJ’s RFC assessment [ran] afoul of the Fourth Circuit’s decision in
    Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015).” See Opinion 2, ECF 22 in Trena Y. v.
    Berryhill, Civil No. SAG-18-938 (D. Md. Apr. 18, 2019). On April 18, 2019, the Court reversed
    and remanded the case a second time. See Order, ECF 23 in Trena Y. v. Berryhill, Civil No. SAG-
          Case 1:20-cv-01075-DLB Document 20 Filed 09/03/21 Page 2 of 6
Trena Y. v. Kijakazi
Civil No. DLB-20-1075
September 3, 2021
Page 2

18-938 (D. Md. Apr. 18, 2019). The Appeals Council vacated the Commissioner’s decision and
remanded the case to an ALJ for a third hearing, in accordance with this Court’s April 18, 2019
Order. Tr. 1246–49, ECF 13-16.

        On February 3, 2020, an ALJ held a hearing. Tr. 1166. On February 25, 2020, the ALJ
denied plaintiff’s claims for benefits. Id. at 1163–89. The ALJ’s February 25, 2020 decision
constitutes the final, reviewable decision of the SSA. Id. at 1164; see Sims v. Apfel, 530 U.S. 103,
106–07 (2000); 20 C.F.R. § 422.210(a).

        The ALJ followed the five-step process for determining whether plaintiff was disabled
within the meaning of the Social Security Act. See 20 C.F.R. §§ 404.1520 & 416.920. At step
one, the ALJ found that, from July 5, 2010 through June 30, 2014 (her alleged onset date through
her date last insured), plaintiff did not engage in substantial gainful activity. Tr. 1168. At step
two, the ALJ found plaintiff severely impaired by “anxiety disorder, affective disorder, attention
deficit hyperactivity disorder, Raynaud’s syndrome, and cervical, thoracic, and lumbar spine
degenerative disc disease.” Id. At step three, the ALJ found that these impairments were not,
alone or in combination, equivalent to the severity of any listed impairment. Id. at 1169.

       Despite plaintiff’s impairments, the ALJ determined she retained the residual functional
capacity (“RFC”)

        to perform sedentary work as defined in 20 CFR 404.1567(a) except the claimant
        can occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and stairs
        and never climb ladders, ropes, or scaffolds; [s]he must avoid concentered exposure
        to extreme cold and pulmonary irritants; the individual is limited to simple and
        routine work in occupations with specific vocational profiles of two or lower, which
        are performed in a low stress setting, with low stress being defined as requiring no
        fast paced production, no more that occasional changes in the work routine or work
        setting, and no greater than occasional simple decision making; finally, the work
        should not require greater than occasional interaction with supervisors, coworkers,
        or the general public.

Id. at 1172 (emphasis added). After considering the testimony of a vocational expert (“VE”) that
plaintiff’s RFC “limits [her] to sedentary, unskilled work” and that her “past work is precluded,”
the ALJ determined at step four that plaintiff could not perform her past relevant work as a
bookkeeper, greenhouse plant worker, or transcriptionist. Id. at 1178–79.

        Because plaintiff made a prima facie showing of disability, the burden shifted to the
Commissioner at step five to show that the plaintiff retained the RFC to perform work available in
the national economy and therefore was not disabled within the meaning of the Social Security
Act. Id. at 1168; see 20 C.F.R. §§ 404.1512 & 404.1560(c). Relying on the testimony of the VE,
the ALJ determined that plaintiff could “perform the requirements of representative occupations
such as . . . Addresser, . . . Cutter/paster, . . . [and] Nut sorter,” jobs existing in significant numbers
in the national economy. Tr. 1179–80. Therefore, the ALJ concluded plaintiff was not disabled.
Id. at 1180.
          Case 1:20-cv-01075-DLB Document 20 Filed 09/03/21 Page 3 of 6
Trena Y. v. Kijakazi
Civil No. DLB-20-1075
September 3, 2021
Page 3

        On appeal, plaintiff argues that, because the ALJ failed to define “fast paced production”
in the hypothetical posed to the VE, “it would have been impossible for the VE to assess whether
a person with Plaintiff’s limitations could maintain the pace proposed” and, consequently, the VE’s
testimony did not provide substantial evidence that the plaintiff could perform the work the ALJ
determined she could perform. Pl.’s Mem. 10 & 12. Stated differently, the ALJ’s step-five
determination was not supported by substantial evidence. Id. Plaintiff further asserts that the
ALJ’s failure to define “fast paced production” prevents this Court from meaningfully reviewing
the ALJ’s decision. Id. at 13; see Pl.’s Resp. 7. In addition, plaintiff argues that the ALJ’s decision
again fails to comply with the Mascio requirements. Pl.’s Mem. 17. I find the ALJ precluded
judicial review by inadequately explaining the basis for his RFC. Accordingly, I remand but
express no opinion as to plaintiff’s ultimate entitlement to benefits. I need not reach plaintiff’s
Mascio argument.

       B. Discussion

         In conducting substantial evidence review, courts look “to an existing administrative record
and [ask] whether it contains ‘sufficient evidence’ to support the agency’s factual determinations.”
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citation omitted). Thus, agency
conclusions must be stated in terms the Court can understand for the Court to conduct substantial
evidence review. In Thomas v. Berryhill, the Fourth Circuit held that the ALJ’s RFC assessment
limiting the plaintiff to work that did not “require[e] a production rate or demand pace” frustrated
judicial review because the ALJ did not provide the Court with “enough information to understand
what those terms mean[t].” 916 F.3d 307, 312 (4th Cir. 2019), as amended (Feb. 22, 2019). It
reasoned that, with “production rate” and “demand pace” undefined, it was “difficult, if not
impossible, for [the Court] to assess whether their inclusion in Thomas’s RFC [wa]s supported by
substantial evidence.” Id. Expressing no opinion as to whether the RFC findings were correct,
the Court remanded for “a clearer window into” the ALJ’s reasoning. Id. at 312 n.5 (“Without
further explanation, we simply cannot tell whether the RFC finding—particularly the portion
restricting Thomas to jobs that do not require a ‘production rate’ or ‘demand pace’—properly
accounts for [the plaintiff’s] moderate limitations in concentration, persistence, or pace. On
remand, the ALJ will need to establish for how long, and under what conditions, [the plaintiff] is
able to focus . . . and stay on task at a sustained rate.”). And, while the Thomas Court provided
three additional bases for remand, the Fourth Circuit subsequently has remanded solely for an
ALJ’s failure to define ambiguous terms in the RFC determination. See, e.g., Perry v. Berryhill,
765 F. App’x 869, 873 (4th Cir. 2019).

        Here, the ALJ concluded in the RFC that plaintiff could perform “simple and routine work”
in a “low stress setting,” that is, a setting “requiring no fast paced production.” Tr. 1172. The
ALJ          also         used         the        term         “fast       paced         production
in his hypothetical to the VE. Plaintiff argues the ALJ’s use of “fast paced production” in the RFC
determination and hypothetical to the VE created two related errors. First, plaintiff contends the
ALJ’s step-five determination was not supported by substantial evidence because the ALJ’s failure
to define “fast paced production,” coupled with that term’s omission from the regulations and the
Dictionary of Occupational Titles (“DOT”), made it unclear whether the ALJ and the VE shared
the same understanding of the limitation set by the ALJ and whether the use of the undefined term
          Case 1:20-cv-01075-DLB Document 20 Filed 09/03/21 Page 4 of 6
Trena Y. v. Kijakazi
Civil No. DLB-20-1075
September 3, 2021
Page 4

prevented the VE from providing a meaningful assessment to support the ALJ’s determination.
Pl.’s Mem. 10–12. Second, plaintiff argues the use of the ambiguous term places the RFC
determination beyond meaningful review. Id. at 13; see Pl.’s Resp. 7.

        Whether the alleged ambiguity arose in the RFC assessment or the hypothetical is a
distinction without a difference because the ALJ used the same term in the hypothetical and in the
RFC discussion. See Ursula G. v. Berryhill, Civil No. SAG-18-1841, 2019 WL 2233978, at *2
(D. Md. May 23, 2019) (noting a “deficient RFC assessment would also infect the hypothetical
based on that assessment”). Moreover, even if “the VE’s testimony does not evince any confusion
about the terms of the hypothetical, the Court has an independent duty to determine if the ALJ
supported h[is] findings with substantial evidence.” Geneva W. v. Comm’r, Soc. Sec. Admin., Civil
No. SAG-18-1812, WL 3254533, at *3 (D. Md. July 19, 2019) (citing 42 U.S.C. § 405(g)). In
light of Thomas, this Court cannot determine whether the ALJ’s findings were supported by
substantial evidence if the ALJ employed an ambiguous term in the RFC or the hypothetical. See
id.

        The Commissioner argues that the ALJ did not err in “not expressly defining the phrase no
fast paced production” because “[t]he VE readily understood these terms at the hearing and Ms.
Yoder’s attorney made no objection and asked no question regarding the meaning of these terms.”
Def.’s Mem. 9 (citing Tr. 1210–13). Defendant insists “the ALJ sufficiently explained his
conclusions regarding the mental RFC finding and did not leave this Court to guess about how he
arrived at his conclusions.” Id. at 10.

        In addition, the Commissioner attempts to distinguish Thomas on two grounds. First, the
Commissioner argues that the Court’s lack of understanding of “the terms at issue in Thomas (i.e.,
production rate or demand pace) . . . was only one of four factors that, ‘[c]ombined, . . . frustrate[d]
[the court’s] ability to conduct meaningful appellate review[.]’” Id. at 6 (quoting Thomas, 916
F.3d at 312). Second, the Commissioner contends that “the ALJ gave a clear window into his
reasoning and sufficiently explained how he reached the conclusion that Ms. Yoder would be
limited to, inter alia, ‘no fast paced production’ work” by “discuss[ing] how specific evidence in
the record supported the need for the limitation included” and “specifically explain[ing] that a
limitation regarding the pace of the work environment was required due to Ms. Yoder’s anxiety
symptoms.” Id. at 7 & 8 (citing Tr. 1172).

        The Commissioner also attempts to distinguish Perry v. Berryhill, 765 F. App’x 869, 872
(4th Cir. 2019), where “the Fourth Circuit found that it was ‘difficult, if not impossible, to evaluate
whether restricting [the claimant] to a “non-production oriented work setting” properly accounted
for [the claimant’s] well-documented limitations in concentration, persistence, and pace.’” Def.’s
Mem. 7 n.3. Defendant argues that “the limitation at issue in Perry did not expressly refer to pace,
whereas the ALJ’s limitation of Ms. Yoder to no fast paced production in the instant case clearly
accounts for her difficulties in maintaining concentration, persistence, or pace.” Id.

       The Commissioner’s arguments that the VE understood the meaning of “fast paced
production” misses the mark. It is the Court’s understanding of the term that is critical to
meaningful judicial review. See Thomas, 916 F.3d at 312. Significantly, “[d]ifferent individuals
          Case 1:20-cv-01075-DLB Document 20 Filed 09/03/21 Page 5 of 6
Trena Y. v. Kijakazi
Civil No. DLB-20-1075
September 3, 2021
Page 5

can have different conceptions of what work is or is not ‘fast.’” Ginger N. v. Comm’r, Soc. Sec.
Admin., Civil No. SAG-18-1830, 2019 WL 1903548, at *4 (D. Md. Apr. 29, 2019) (quoting
Crocetti v. Comm’r, Soc. Sec. Admin., Civil No. SAG-17-1122, slip op. (D. Md. June 6, 2018)).
The ALJ did not define the term and the VE did not explain what he understood the term to mean.
The Court therefore cannot discern the VE’s understanding of the term. Absent an explanation of
the VE’s understanding of the term “fast paced production,” the Court cannot evaluate the
sufficiency of the limitation.

        In any event, I am not convinced the VE shared the ALJ’s understanding of the term. The
Commissioner points to statements by the ALJ clarifying why plaintiff, who had difficulty
maintaining pace, could perform only work “requiring no fast paced production.” Def.’s Mem. 7
& 8 (citing Tr. 1172). These statements did not explain to the VE what would qualify as work
“requiring no fast paced production.” Without that explanation, the VE did not necessarily base
her conclusion that plaintiff could work as an addresser, cutter/paster, or nut sorter on the ALJ’s
understanding of “fast paced production.”

        Moreover, without an explanation from the ALJ of what would qualify as work “requiring
no fast paced production,” the Court cannot evaluate whether substantial evidence supported the
ALJ’s determinations that work as an addresser, cutter/paster, or nut sorter did not require any fast
paced production and that plaintiff could perform such jobs. See Thomas, 916 F.3d at 312; Perry,
765 F. App’x at 872. In this regard, the Commissioner’s attempt to distinguish Thomas and Perry
is not persuasive. Even though it is true other factors also prevented the Thomas Court from
meaningfully reviewing the ALJ’s decision, the undefined terms nonetheless impeded meaningful
review. And, as discussed, although the ALJ stated why the plaintiff could not perform work
“requiring no fast paced production,” his references to her difficulties maintaining pace provided
no better understanding of what the term meant than the Court had in Thomas or Perry.

        Indeed, the term used here, “fast paced production,” is directly analogous to the terms in
Thomas (“production rate” or “demand pace”) and Perry (“non-production oriented work
setting”), both in form and defect. The Commissioner does not argue the regulations, the DOT, or
the ALJ’s decision define “fast paced production.” See Thomas, 916 F.3d at 312. He also does
not explain how the reason for plaintiff’s limitation to work “requiring no fast paced production”
clarifies any ambiguity in what constitutes “fast paced production.” The Commissioner likewise
does not suggest the ALJ established the pace at which plaintiff still can perform work or the pace
at which the jobs the VE proposed must be performed, facts necessary to the determination of
whether plaintiff can perform such jobs. See Thomas, 916 F.3d at 312 n.5 (ordering ALJ to
determine on remand “for how long, and under what conditions, [plaintiff] is able to ‘focus . . .
attention on work activities and stay on task at a sustained rate’”). Because, as in Thomas, the
ALJ’s utilization of “fast paced production” does not provide me with “enough information to
understand what th[]e term[] mean[s],” it is “difficult, if not impossible” to apply the term to assess
whether the ALJ’s decision was supported by substantial evidence. See 916 F.3d at 311–12; see
also Perry, 765 F. App’x at 872. Therefore, remand is appropriate. See Thomas, 916 F.3d at 311–
12; see also Perry, 765 F. App’x at 872. Accordingly, I remand for further explanation and a
“clearer window” into the ALJ’s reasoning.
          Case 1:20-cv-01075-DLB Document 20 Filed 09/03/21 Page 6 of 6
Trena Y. v. Kijakazi
Civil No. DLB-20-1075
September 3, 2021
Page 6

         For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 17, is
denied, and defendant’s motion for summary judgment, ECF 18, is denied. Pursuant to sentence
four of 42 U.S.C. § 405(g), the SSA’s judgment is reversed in part due to inadequate analysis. The
case is remanded for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.


                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States District Judge
